NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 18, 2019*
                                Decided October 21 2019

                                          Before

                           JOEL M. FLAUM, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 18-3532

SANJAY TYAGI et al.,                               Appeal from the United States District
     Plaintiffs-Appellants,                        Court for the Northern District of Illinois,
                                                   Eastern Division.

       v.                                          No. 1:16-cv-11236

MARC D. SMITH et al.,                              Thomas M. Durkin,
    Defendants-Appellees.                          Judge.


                                        ORDER

       Sanjay Tyagi, Alka Jagatia, and their child, A.T., appeal the dismissal of their case
as a sanction under Federal Rules of Civil Procedure 11 and 37. The plaintiffs defied
warnings from the district court to obey its orders and engage in discovery. Because the
court’s dismissal was reasonable under these circumstances, we affirm.




       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3532                                                                         Page 2

       This suit arose from A.T.’s medical treatment. Doctors prescribed medicine for
A.T.’s seizures, but for religious reasons his parents refused to administer it. Instead,
they put him on a special diet. Eventually A.T. had another seizure and went to the
hospital, where staff learned that A.T. was not taking his medicine. They later reported
his parents to the Illinois Department of Child and Family Services. This report led to a
series of events—including the Department’s visit to A.T.’s school, medical exams, and
an administrative hearing—that resulted in Tyagi and Jagatia losing authority over
A.T.’s medical care.

        Rather than seek administrative review in state court, the plaintiffs turned to
federal court and litigated fiercely. In a complaint spanning nearly 100 pages, they sued
the hospital, affiliated organizations and doctors, the Department, and others for
conspiring to violate their constitutional rights. The district court observed that in the
“first six months since this lawsuit was filed, it has been among the most active on the
Court’s docket.” Tyagi had filed “hundreds upon hundreds of pages of briefing and
reports,” many of which the court ruled were “procedurally improper.” For example,
without offering expert evidence, Tyagi sought orders declaring that A.T.’s diet was
medically proper and that A.T.’s prescribed medicine was inherently dangerous.

        After the plaintiffs proposed a 250-page amended complaint in response to
motions to dismiss, the court struck the amendment and cautioned them on the rules
governing this litigation. First, it explained that the amendment was “hopelessly
confounding” and a “wandering stream of consciousness” that violated Rule 8. Second,
it told them that a revised pleading must comply with the “short and plain statement”
mandate of that rule. Third, it ordered that it would not entertain any revisions until it
decided the motions to dismiss. Later, after the plaintiff filed more papers, the court
barred all filings until it ruled on the pending motions to dismiss.

        The plaintiffs disobeyed the orders regulating the litigation. Without waiting as
ordered for a ruling on the motions to dismiss, plaintiffs filed, unrevised, their 250-page
amended complaint. Later, when the court dismissed parts of the original complaint,
the plaintiffs violated another order. In its dismissal order, the court granted them leave
to propose a revised complaint if they submitted a five-page memo “explaining how the
new complaint cures the defects” that the court had identified. They did not; instead
they filed a 15-page motion (and the unrevised 250-page complaint) that did not
address—or, as the court later ruled, cure—any defects. The court then warned them
that “[i]nstead of pursuing continual efforts to expand the scope of their complaint,”
their time would be best “spent on discovery with respect to their surviving claims.”
No. 18-3532                                                                          Page 3

       The warning to engage in discovery was to no avail. The plaintiffs filed over 20
“procedurally improper” and “redundant” motions, many “often in a single day,” such
as several seeking to declare Illinois’s child-protection system unconstitutional. The
court explained that the plaintiffs “are abusing the motion practice process ...
distract[ing] attention from the procedurally proper motions in this case and in the
many other cases on the Court's docket.” The court noted that it was “mindful of
plaintiffs' status as pro se litigants” and consequently had shown the plaintiffs “more
patience than it has with any other litigants in five-and-a-half years on the bench.” The
court told them, however, that their “continued filing of procedurally improper,
frivolous, or duplicative motions in quick succession will result in firmer action, up to
and including dismissal of plaintiffs' case.”

       Despite this warning to the plaintiffs, the defendants had to move to compel
discovery. They argued that the plaintiffs had not provided their full initial disclosures,
responded to interrogatories or requests for documents, or cooperated on scheduling
A.T.’s deposition. The magistrate judge overseeing discovery agreed and ordered the
plaintiffs to produce documents, answer interrogatories, and select from one of five
deposition dates. The plaintiffs disobeyed these orders, too, and filed more improper
motions (for example, asking the judges for their personal financial records). After
denying these, the magistrate judge repeated the court’s admonition to engage in the
discovery process or their refusal would “result in firmer action, up to and including
dismissal.”

       This final warning did not motivate the plaintiffs. Instead of heeding the
discovery orders, the plaintiffs filed more “declarations” (proclaiming “treason” and
“void” orders). This disobedience prompted the defendants to move to dismiss the suit
as a sanction. Its patience finally exhausted, the district court granted the motion and
dismissed the case with prejudice. It relied on Rule 11 (finding that the unrelenting
avalanche of frivolous filings demonstrated bad faith) and Rule 37 (finding that the
plaintiffs had ignored the magistrate judge’s discovery orders).

        On appeal, the plaintiffs do not argue that the district court improperly
dismissed their case as a sanction. Instead, they principally contend that the district
court wrongly denied their motions. Because the plaintiffs fail to argue in their opening
brief that the district court abused its discretion by dismissing their case as a sanction,
we could dismiss the appeal on that ground alone. See United States v. Webster, 775 F.3d
897, 904 (7th Cir. 2015). Even on the merits, though, they lose.
No. 18-3532                                                                           Page 4

        The district court had two ample grounds to dismiss this case as a sanction. First,
under Rule 37, a court may enter an order “dismissing the action ... in whole” if a party
“fails to obey an order to provide or permit discovery ....” FED. R. CIV. P. 37(b)(2)(A)(v).
The record adequately supports the district court’s finding that Tyagi and Jagatia
disobeyed the magistrate judge’s discovery orders. They did not comply with orders to
produce documents, to respond to interrogatories, and to schedule A.T.’s deposition.
And they offer no legitimate excuse for their disobedience. Their failure to obey these
orders, which are “designed to enable judges to control their dockets and manage the
flow of litigation,” justifies the dismissal under Rule 37. Hoskins v. Dart, 633 F.3d 541,
543 (7th Cir. 2011) (collecting cases affirming such dismissals).

        Second, in rare cases, district courts may dismiss a suit as a sanction for “willful,”
“malicious,” and “flagrant” violations of Rule 11. Jimenez v. Madison Area Tech. Coll., 321
F.3d 652, 656–57 (7th Cir. 2003). Rule 11 treats parties’ signatures on their filings as
certifications that the filings are proper. The record adequately supports the district
court’s findings that the plaintiffs falsely certified as proper dozens of motions that they
knew violated the court’s orders and abused the litigation process. They filed these
motions after the court had instructed them on the proper method for litigating this case
and had warned them multiple times to desist from these improper filings. Yet the
filings continued unabated. The court’s finding of malicious abuse of process justifies
dismissing the case as a sanction under Rule 11.

                                                                                 AFFIRMED